Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/467,397, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not disclose the relief distance is greater than the septum length, as recited in claim 2; the relief is positioned on a chord, as recited in claim 3; the relief lies at an angle to the introducer needle, as recited in claim 5; the relief includes a plurality of reliefs, as recited in claim 6;  the plurality of reliefs are positioned on different lateral sides, as reciting in claim 7; or the relief extends in a spiral, as recited in claim 8; the needle defines an internal lumen,  as recited in claim 9; or the relief includes a slot the extends to the interior of the internal lumen of the flash space as recited in claim 10; and the depth of the relief that is recited in claim 11. Accordingly, claims 2-11 are not entitled to the benefit of the prior application 62/467,397. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the needle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 10 as reciting “the introducer needle.”
Claim 10 recites the limitation "the flash space" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 10 as reciting “the flash indication space.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burkholz et al. (US 2017/0120010), hereinafter referred to as Burkholz. 
Regarding claim 1, Burkholz discloses an intravenous catheter assembly comprising: a catheter tube (catheter 115, Fig. 1) having a proximal end (proximal end 117, Fig. 1) and a distal end (distal end 116, Fig. 1); 5a catheter hub (catheter hub 114, Fig. 1) in fluid communication with the catheter tube (paragraph 40) and having proximal end (proximal end 124, Fig. 1), a distal end (distal end 122, Fig. 1) connected to the proximal end of the catheter tube (proximal end 117, Fig. 1), and a side port (Y-port 128, Fig. 1) that provides fluid communication to an integrated extension tube (extension tubing 106, Fig. 1); an elastomeric septum (septum 200, Fig. 2B; see paragraph 54 the slit of the septum is configured to conform to the axial channel as it passes through the slit, therefore the septum is elastomeric) positioned at least partially inside of the catheter hub (see Fig. 2B); an introducer (Fig. 6) that is movable between a ready for use position (Fig. 2A; see insertion configuration, paragraph 47) and a safe position (Fig. 7B; when the distal point 176 of the needle is engaged in the needle safety 400, paragraph 79), the 10introducer including a needle hub (needle hub 104, Fig. 6), an introducer needle (needle 172, Fig. 6) and a safety feature (needle safety 400, Fig. 2A); wherein the introducer needle (needle 172, Fig. 2A) has a proximal portion connected to the needle hub (paragraph 48) and distal end having a sharp distal tip (distal point 176, Fig. 2A), the introducer needle being disposed, at least in part, within the catheter tube when the introducer needle is in a ready for use position (Fig. 2A) and defining a flash indication space between the catheter tube and the introducer needle (paragraph 52), the introducer 15needle (needle 172, Fig. 3A) further including a lateral surface that defines a relief (channel 182, Fig. 3A) that is positioned under the distal end of the catheter tube (distal end 116, Fig. 2A) the when the introducer is in the ready for use position (Fig. 2A) to provide a flow path into the flash indication space (paragraph 52); and wherein the safety feature (needle safety 400, Fig. 2A) is positioned 
Regarding claim 2, Burkholz discloses all of claim 1, as previously discussed. Burkholz further discloses a septum length is defined by a length from a proximal end to a distal end of the septum taken in a direction parallel to the introducer needle (see Examiner Fig. 1 below) and a relief distance is defined from the sharp distal tip of the introducer needle to a proximal end of the relief (see Examiner Fig. 1 below), the relief distance being greater than the septum length. As clear in Examiner Annotated Fig. 1 below, an annotated version of Fig. 3C, the relief distance is greater than the septum length. 

    PNG
    media_image1.png
    385
    673
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    483
    390
    media_image2.png
    Greyscale

Regarding claim 9, Burkholz discloses all of claim 1, as previously discussed. Burkholz further discloses the introducer needle (needle 172, Fig. 3A) defines an internal lumen (inside of bore 180, fig. 3A) that 10extends from the proximal portion to the distal end of the introducer needle (see “the needle can comprise an open bore therethrough” paragraph 48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (US 2017/0120010), as applied to claim 1 above, either alone or further in view of McKinnon et al. (US 2010/0305519), hereinafter referred to as McKinnon.
Regarding claim 3, Burkholz discloses all of claim 1, as previously discussed. Burkholz further discloses the relief (channel 182, Fig. 3A) includes a flat surface (the channel 182 can have a square or rectangular cross-sectional shape, paragraph 51). 
The claimed phrase “machined surface” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Burkholz is silent as to the process used to form the flat surface, it appears that Burkholz’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of material typically used for needles.  MPEP 2113.
Nonetheless, McKinnon teaches a cannula with a notch feature, further teaching the notch feature may be defined in the cannula by electrical discharge machining (paragraph 11). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to manufacture the rectangular relief (channel 182, Fig. 3A; paragraph 51) of Burkholz by means of electrical discharge machining, as taught by McKinnon (paragraph 11) yielding the predictable results of a relief that includes a flat machined surface. One of ordinary skill in the art would have been motivated to manufacture the relief of Burkholz by electrical discharge machining in order create the notch (relief) by a method that removes a relatively small amount of the cannula’s cross sectional area in order to maintain the strength of the cannula, as taught by McKinnon (paragraph 11). 
Claims 1, 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (EP 0993839), further in view of Waldman (US 3,335,723) and Burkholz et al. (US 2017/0120010). 

Although Ishida discloses an outer needle which remains in the patient for transfusions, providing the same functionality as a catheter tube, Ishida does not explicitly disclose a catheter tube. 
Waldman teaches an indwelling catheter unit including an inert flexible plastic tube (indwelling catheter 17, Fig. 1) which is placed into the vein of a patient and allowed to remain there. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer needle of Ishida to be a catheter tube, as taught by Waldman. One of ordinary skill in the art would have been motivated to make this modification because 
Additionally, Ishida does not teach that the side port (annular projection 6, Fig. 1) provides fluid communication to an integrated extension tube or that the introducer include a safety feature that is positioned to prevent access to the sharp distal tip of the introducer needle when the introducer is in the safe position. 
Burkholz teaches an integrated catheter system, further teaching a side port (Y-port 128, Fig. 1) that provides fluid communication to an integrated extension tube (extension tubing 106, Fig. 1) and a safety feature wherein safety feature (needle safety 400, Fig. 2A) is positioned to prevent access to the sharp distal tip (distal point 176, Fig. 2A) of the introducer needle when the introducer is in the safe position (paragraph 79; see Figs. 7A-7B and 8A-8B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the side port of Ishida (annular projection 6, Fig. 1) to be the side port and integrated extension tube of Burkholz and to add the needle safety feature of Burkholz to the introducer of Ishida (within the catheter hub body 3 of Ishida). One of ordinary skill in the art would have been motivated to make this modification in order to allow for a medical practitioner to infuse saline through the side port for pre-priming of the catheter system (paragraph 56; Burkholz) and in order to protect the medical practitioner from inadvertent needle sticks (paragraph 62; Burkholz). In the combination of Ishida, Waldman and Burkholz, the introducer (inner needle hub 5 and inner needle 4, Fig. 1 of Ishida and safety feature 400, Fig. 2A of Burkholz) would be movable between a ready for use position (Fig. 1 of Ishida) and a safe position (Fig. 2 of Ishida, in which the distal tip of the needle would now be protected by safety feature 400 of Burkholz). Additionally, the safety feature (needle safety 400, 
The combination of Ishida, Waldman and Burkholz is hereinafter referred to as Ishida, Waldman and Burkholz. 
Regarding claim 5, Ishida, Waldman and Burkholz teach all of claim 1, as previously discussed. Ishida further teaches that the relief (flute 46, Fig. 5) lies at an angle to the introducer needle (inner needle 4, Fig. 5). See Examiner Annotated Fig. 3 of Ishida below. 

    PNG
    media_image3.png
    392
    801
    media_image3.png
    Greyscale



Regarding claim 6, Ishida, Waldman and Burkholz teach all of claim 1, as previously discussed. Ishida further teaches the relief (flute 46, Fig. 5) includes a plurality of reliefs (paragraph 40).
Regarding claim 7, Ishida, Waldman and Burkholz teach all of claim 6, as previously discussed. Ishida further teaches the plurality of reliefs (flute 46, Fig. 5; paragraph 40) are positioned on different lateral sides of the introducer needle. Paragraph 40 teaches “a plurality of flutes may be formed in any positional relationship, for example they may be arranged parallel to each other.” Since the introducer 
Regarding claim 8, Ishida, Waldman and Burkholz teach all of claim 1, as previously discussed. Ishida further teaches the relief extends in a spiral about the introducer needle (paragraph 39). 
Regarding claim 11, Ishida, Waldman and Burkholz teach all of claim 1, as previously discussed. Ishida further teaches the relief (flute 46, Fig. 5) has a depth of between 0.001 inches and 0.004 inches (paragraph 37). Ishida teaches the preferable depth of the flute to be 0.05 to 0.45 mm which is equivalent to 0.002 inches to 0.018 inches. Therefore the depth of the flute of Ishida falls within the range of 0.001 inches and 0.004 inches. 
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2011/0054403), hereinafter referred to as Tanabe, further in view of Waldman (US 3,335,723). 
Regarding claim 1, Tanabe discloses an indwelling assembly comprising: an outer needle (outer needle 2, Fig. 1) having a proximal end (the end closest to outer needle hub 3, Fig. 1) and a distal end (the opposite end, closest to sharp needle point 41, Fig. 1);  5an outer an outer needle hub (outer needle hub 3, Fig. 1) in fluid communication with the outer needle (paragraph 54) and having proximal end, a distal end connected to the proximal end of the outer needle (paragraph 54), and a side port (side pipe 37, Fig. 1) that provides fluid communication to an integrated extension tube (tube 7, Fig. 1); an elastomeric septum (see seal member, paragraphs 75-78; see paragraph 78 for elastic) positioned at least partially inside of the outer needle hub (paragraph 75); an introducer (inner needle hub 5, inner needle 4  and protector 9, Fig. 2A and 4); that is movable between a ready for use position (Fig. 2A) and a safe position (Fig. 4), the 10introducer including a needle hub (inner needle hub 5, Fig. 2A), an introducer needle (inner needle 4, Fig. 2A) and a safety feature (protector 9, Fig. 4); wherein the introducer needle (inner needle 
Although Tanabe teaches an outer needle which remains in the patient for transfusions that may be made of a flexible material and may be of a material that enables the insides to be visible (paragraphs 52-53), Tanabe does not explicitly disclose that this outer needle is a catheter.
Waldman teaches an indwelling catheter unit including an indwelling catheter (indwelling catheter 17, Fig. 1) which is an inert flexible plastic tube which is placed into the vein of a patient and allowed to remain there (col. 1, lines 24-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer needle of Tanabe to be a catheter tube, as taught by Waldman. One of ordinary skill in the art would have been motivated to make this modification because a catheter tube is an obvious alternative and an equivalent to the indwelling needle of Tanabe. Waldman defines an indwelling catheter as an inert flexible plastic tube (col. 1, lines 24-30; Waldman) which is equivalent to the flexible plastic outer needle described in paragraph 52 of Tanabe. Since Tanabe and Waldman both disclose that their outer tubes achieve the same result (allowing placement in a patient, paragraphs 52-53 of Tanabe and col. 1, lines 24-30 of Waldman), they were thus art-recognized equivalents at the time the invention was made and it has been held that substituting art-
The combination of Tanabe and Waldman is hereinafter referred to as the combination of Tanabe and Waldman. 
	Regarding claim 9, Tanabe and Waldman teach all of claim 1, as previously discussed. Tanabe further teaches the introducer needle (inner needle 4, Fig. 1) defines an internal lumen that 10extends from the proximal portion to the distal end of the introducer needle (see hollow needle, paragraph 64).
	Regarding claim 10, Tanabe and Waldman teach all of claim 9, as previously discussed. Tanabe further teaches the relief (see side hole, paragraph 64) includes a slot (hole, paragraph 64) that extends to the interior of the internal lumen from the flash indication space (gap between the inner needle 4 and the outer needle 2, Fig. 1; paragraph 64). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783